Air DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 19, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
This first action on the merits is in response to the application filed on August 19, 2021. Claims 1-20 are pending and have been examined.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 3 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 10 recite: “the article being likely to be used by the user in a daily life.” The term “likely” is a relative term which renders the claim indefinite. The term “likely” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree of what is considered by Applicant to be “likely.” One of ordinary skill in the art would not be reasonably apprised of the scope of the invention because the threshold in which Applicant deems an article to be “likely” used in a daily life is unknown. Therefore, claims 3 and 10 are rejected.
For purposes of examination, Examiner will interpret “the article being likely to be used by the user in a daily life” as any likelihood for an article being used by the user in a daily life.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the information processing device, as claimed in claims 1-7, is directed to a machine. Additionally, the information processing system, as claimed in claims 8-19, is also directed to a machine. Furthermore, the information processing method, as claimed in claim 20, is directed to a process.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of identifying goods for exchange. Specifically, representative claim 8 recites the abstract idea of: 
obtain sensing data acquired by sensing a user; 
perform an estimation of occurrence of a necessary article or unnecessary article for the user, based on the sensing data; and 
transmit necessity data, the necessity data indicating necessity of the article for each user; and
execute predetermined processing based on the necessity data, the predetermined processing being related to either selling and buying or transfer and acquisition of the necessary article or the unnecessary article.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 8 recites the abstract idea of identifying goods for exchange, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 8 is a certain method of organizing human activity because execute predetermined processing based on the necessity data, the predetermined processing being related to either selling and buying or transfer and acquisition of the necessary article or the unnecessary article is a sales activity and managing personal behavior. Thus, representative claim 8 recites an abstract idea. 
The recited limitations of representative claim 8 also recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, obtain sensing data acquired by sensing a user is a type of observation. Additionally, perform an estimation of occurrence of a necessary article or unnecessary article for the user, based on the sensing data is a type of evaluation. Furthermore, transmit necessity data, the necessity data indicating necessity of the article for each user; and execute predetermined processing based on the necessity data, the predetermined processing being related to either selling and buying or transfer and acquisition of the necessary article or the unnecessary article are types of judgment. Thus, representative claim 8 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 8 includes additional elements such as an information processing system comprising: a first information processing device and a second information processing device; wherein the first information processing device includes a first controller, and the second information processing device includes a second controller.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 8 merely recites a commonplace business method (i.e., identifying goods for exchange) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, representative claim 8 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 8 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 8 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 8 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 8 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 8 is ineligible. 
Dependent claims 9-19 do not aid in the eligibility of independent claim 8. For example, claims 9-10 and 13-19 merely further define the abstract limitations of claim 8. Additionally, claims 11-12 merely provide further embellishments of the limitations recited in independent claim 8. 
Furthermore, it is noted that claims 13 and 19 includes additional elements of a user terminal and a server device, respectively. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link to a particular technological environment or field of use. 
Thus, dependent claims 8-19 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a machine and a method, claims 1-7 and 20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 8-14 and 8, respectively. It is noted that claim 7 includes further additional elements of a database. However, a database does not integrate the abstract idea into a practical application because it merely amounts to an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. This additional element is merely a generic element and is likewise described in a generic manner in Applicant’s specification. Additionally, a database does not amount to significantly more because it merely amounts to an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. As such, claims 1-7 and 20 are rejected for at least similar rationale as discussed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-10, 13-14, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Godsey et. al. (US 20150302510 A1, herein referred to as Godsey).

Claim 1:
Godsey discloses:
An information processing device comprising {Godsey: fig 1, #118, 123}: 
a controller configured to {Godsey: fig 1, #118, 123; fig 10, #1002}: 
obtain sensing data acquired by sensing a user {Godsey: fig 2, #123, 210; [0032] The user interface module 210 may provide various user interface functionality operable to... receive information from the user 105... information may be received by... device input (e.g., one or more touch screen, camera, tactile sensors, light sensors, infrared sensors, biometric sensors, microphone, gyroscope, accelerometer, other sensors)}; 
perform an estimation of occurrence of a necessary article or unnecessary article for the user, based on the sensing data {Godsey: fig 2, #123, 260; [0039] the inventory level may be a count of a particular item, a usage remaining indicator (e.g., battery life left), a weight, a number of uses count (e.g., the number of times a faucet valve has opened), other usage indications; [0043] the inventory indicator may be received in response to inferring the inventory level of the item from the user data... an estimated consumption rate may be determined based on the user data...the current inventory level of the item may be inferred based on an analysis of the estimated consumption rate of the item and a quantity of the item remaining; [0074] the analysis module 260 may determine a low inventory condition when the inventory level is below the threshold value. Examiner notes that the count or usage in relation to a threshold is interpreted as an estimation of occurrence of a necessary article.}; and 
perform predetermined processing related to either selling and buying or transfer and acquisition of the necessary article or unnecessary article, based on a result of the estimation {Godsey: fig 2, #123, 270; [0075] the order module 270 may automatically purchase the item using the order parameters based on the low inventory condition; [0068] the recurrent order system 123 may request purchase of the item, on behalf of the user, from the merchant servers. Examiner notes that the automatic purchase request from the order module of the recurrent order system to the merchant servers is interpreted as the predetermined processing related to selling and buying of the necessary article.}.

	Claim 2:
	Godsey discloses the device of claim 1. Godsey further discloses:
	wherein the controller determines a user class corresponding to the user, based on the sensing data {Godsey: fig 1, #118, 123; fig 10, #1002; [0053] the analysis module 260 may determine that the user has changed or will change their rate of consumption for the item. For example, the user may be on vacation and may need less bottled water at the user's home while on vacation. The analysis module 260 may determine the user is on vacation, for example, by analyzing the user's location (as determined by a GPS component of a mobile device, for example). For instance, if the user's location is substantially further away from the user's home than an average distance the user is from their home (e.g., as determined by past locations of the user included in the user data) then the analysis module 260 may infer that the user is on vacation. Examiner notes that, per Applicant’s specification, a user class is classifying the life style or status of a user. Therefore, determining that a user is on vacation is interpreted as classifying the status of the user as on vacation.}.

	Claim 3:
	Godsey discloses the device of claim 2. Godsey further discloses:
	a storage configured to store item data, the item data having an article associated with each user class, the article being likely to be used by the user in a daily life {Godsey: fig 1, #126; [0073] the analysis module 260 may store a threshold value for the inventory level of the item. For example, the threshold may be stored in database(s) 126; [0073] For example, the user may be on vacation and may need less bottled water at the user's home while on vacation; [0016] The reordering of frequently used items (e.g., consumable items such as toiletries, baby items, coffee filters, motor oil, and so on)}; 
wherein the controller performs the estimation based on the user class and the item data {Godsey: [0073] The analysis module 260 may determine the threshold by analyzing the user data; [0053] the analysis module 260 may determine that the user has changed or will change their rate of consumption for the item. For example, the user may be on vacation and may need less bottled water at the user's home while on vacation}.

Claim 6:
Godsey discloses the device of claim 2. Godsey further discloses:
wherein the sensing data includes positional information of the user, the positional information being received from a user terminal {Godsey: [0053] The analysis module 260 may determine the user is on vacation, for example, by analyzing the user's location (as determined by a GPS component of a mobile device, for example).} and
the controller determines the user class based on a history of the positional information of the user {Godsey: [0053]  if the user's location is substantially further away from the user's home than an average distance the user is from their home (e.g., as determined by past locations of the user included in the user data) then the analysis module 260 may infer that the user is on vacation}.

Claim 7:
Godsey discloses the device of claim 6. Godsey further discloses:
wherein the predetermined processing includes {Godsey: [0075] the order module 270 may automatically purchase the item using the order parameters based on the low inventory condition}: 
generating necessity data indicating necessity of the article for each user {Godsey: [0073] the analysis module 260 may store a threshold value for the inventory level of the item... The analysis module 260 may determine the threshold by analyzing the user data.}; and
registering the necessity data in a database {Godsey: fig 1, #126; [0073] the analysis module 260 may store a threshold value for the inventory level of the item. For example, the threshold may be stored in database(s) 126.}.

Claim 8:
Godsey discloses:
An information processing system, comprising {Godsey: fig 1, #100}:
a first information processing device and a second information processing device {Godsey: fig 1, #118, 130}; 
wherein the first information processing device includes a first controller configured to {Godsey: fig 1, #118, 123; fig 2, #260, 270; fig 10, #1002}: 
obtain sensing data acquired by sensing a user {Godsey: fig 2, #123, 210; [0032]The user interface module 210 may provide various user interface functionality operable to... receive information from the user 105... information may be received by... device input (e.g., one or more touch screen, camera, tactile sensors, light sensors, infrared sensors, biometric sensors, microphone, gyroscope, accelerometer, other sensors)}; 
perform an estimation of occurrence of a necessary article or an unnecessary article for the user, based on the sensing data {Godsey: fig 2, #123, 260, 270; [0039] the inventory level may be a count of a particular item, a usage remaining indicator (e.g., battery life left), a weight, a number of uses count (e.g., the number of times a faucet valve has opened), other usage indications; [0043] the inventory indicator may be received in response to inferring the inventory level of the item from the user data... an estimated consumption rate may be determined based on the user data...the current inventory level of the item may be inferred based on an analysis of the estimated consumption rate of the item and a quantity of the item remaining; [0074] the analysis module 260 may determine a low inventory condition when the inventory level is below the threshold value. Examiner notes that the count or usage is interpreted as an estimation of occurrence of a necessary article}; and 
transmit necessity data to the second information processing device, the necessity data indicating necessity of the article for each user {Godsey: fig 1, #118, 130; fig 2, #123, 270; [0075] the order module 270 may automatically purchase the item using the order parameters based on the low inventory condition; [0068] the recurrent order system 123 may request purchase of the item, on behalf of the user, from the merchant servers}; and 
the second information processing device includes a second controller configured to execute predetermined processing based on the necessity data, the predetermined processing being related to either selling and buying or transfer and acquisition of the necessary article or the unnecessary article {Godsey: fig 1, #130; fig 10, #1002; [0069] the merchant servers may receive the purchase request from the recurrent order system 123. The merchant servers may perform the transaction for the item using the order parameters included in request for purchase of the item. Examiner notes that the processing of the purchase request by the merchant servers is interpreted as the predetermined processing related to selling and buying of the necessary article.}.

Claim 9:
Godsey discloses the system of claim 8. Godsey further discloses:
wherein the first controller determines a user class corresponding to the user based on the sensing data {Godsey: fig 1, #118, 123; fig 10, #1002; [0053] the analysis module 260 may determine that the user has changed or will change their rate of consumption for the item. For example, the user may be on vacation and may need less bottled water at the user's home while on vacation. The analysis module 260 may determine the user is on vacation, for example, by analyzing the user's location (as determined by a GPS component of a mobile device, for example). For instance, if the user's location is substantially further away from the user's home than an average distance the user is from their home (e.g., as determined by past locations of the user included in the user data) then the analysis module 260 may infer that the user is on vacation. Examiner notes that, per Applicant’s specification, a user class is classifying the life style or status of a user. Determining that a user is on vacation is interpreted as classifying the status of the user as on vacation.}.

Claim 10:
Godsey discloses the system of claim 9. Godsey further discloses:
wherein the first information processing device further includes a storage configured to store item data, the item data having an article associated with each user class, the article being likely to be used by the user in a daily life {Godsey: fig 1, #126; [0073] the analysis module 260 may store a threshold value for the inventory level of the item. For example, the threshold may be stored in database(s) 126; [0073] For example, the user may be on vacation and may need less bottled water at the user's home while on vacation; [0016] The reordering of frequently used items (e.g., consumable items such as toiletries, baby items, coffee filters, motor oil, and so on)}; and
the first controller performs the estimation based on the user class and the item data {Godsey: [0073] The analysis module 260 may determine the threshold by analyzing the user data; [0053] the analysis module 260 may determine that the user has changed or will change their rate of consumption for the item. For example, the user may be on vacation and may need less bottled water at the user's home while on vacation}.

Claim 13:
Godsey discloses the system of claim 9. Godsey further discloses:
wherein the sensing data includes positional information of the user, the positional information being received from a user terminal {Godsey: [0053] The analysis module 260 may determine the user is on vacation, for example, by analyzing the user's location (as determined by a GPS component of a mobile device, for example)} and
the first controller determines the user class based on a history of the positional information of the user {Godsey: [0053]  if the user's location is substantially further away from the user's home than an average distance the user is from their home (e.g., as determined by past locations of the user included in the user data) then the analysis module 260 may infer that the user is on vacation}.

Claim 14:
Godsey discloses the system of claim 8. Godsey further discloses:
wherein the first information processing device generates the necessity data for each of a plurality of users {Godsey: [0073] the analysis module 260 may store a threshold value for the inventory level of the item... The analysis module 260 may determine the threshold by analyzing the user data; [0052] a network of users; [0058] the analysis module 260 may analyze the user data of the plurality of other users… The purchase histories, sensor data (e.g., inventory indications received from smart appliances) of identified other users may be used. Examiner notes that threshold value is being interpreted as the necessity data.}.

Claim 17:
Godsey discloses the system of claim 8. Godsey further discloses:
wherein the second controller performs, as the predetermined processing, processing of generating contract data related to rental or selling and buying of the article, based on the necessity data {Godsey: fig 1, #130; fig 10, #1002; [0073] the analysis module 260 may store a threshold value for the inventory level of the item... The analysis module 260 may determine the threshold by analyzing the user data; [0075] the order module 270 may automatically purchase the item using the order parameters based on the low inventory condition; [0069] the merchant servers may receive the purchase request from the recurrent order system 123. The merchant servers may perform the transaction for the item using the order parameters included in request for purchase of the item. Examiner notes that performing a transaction is interpreted as generating contract data because performing a transaction is a binding agreement between the buyer and the seller.}.

Claim 18: 
Godsey discloses the system of claim 17. Godsey further discloses:
wherein the second controller generates an instruction to deliver the article to the user or to collect the article from the user {Godsey: fig 1, #130; fig 10, #1002; [0069] the merchant servers may receive the purchase request from the recurrent order system 123. The merchant servers may perform the transaction for the item using the order parameters included in request for purchase of the item; [0020] Order parameters (e.g., quantity, delivery time, delivery method, delivery destination, merchant, product, and so on) for a purchased of the item may be determined based on an analysis of the user data and inventory level. Examiner notes that the order parameters that include delivery information are determined and sent to the merchant servers, which are used by the merchant to generate the order, is interpreted as generating an instruction to deliver the article to the user.}.

Claim 20:
Godsey discloses:
An information processing method {Godsey: figs 3A, 3B, 5}, comprising the steps of:
obtaining sensing data acquired by sensing a user {Godsey: figs 3A and 3B, #320; [0032]The user interface module 210 may provide various user interface functionality operable to... receive information from the user 105... information may be received by... device input (e.g., one or more touch screen, camera, tactile sensors, light sensors, infrared sensors, biometric sensors, microphone, gyroscope, accelerometer, other sensors)};
performing an estimation of occurrence of a necessary article or an unnecessary article for the user, based on the sensing data {Godsey: figs 3A and 3B, #330; fig 5, #520; [0039] the inventory level may be a count of a particular item, a usage remaining indicator (e.g., battery life left), a weight, a number of uses count (e.g., the number of times a faucet valve has opened), other usage indications; [0043] the inventory indicator may be received in response to inferring the inventory level of the item from the user data... an estimated consumption rate may be determined based on the user data...the current inventory level of the item may be inferred based on an analysis of the estimated consumption rate of the item and a quantity of the item remaining; [0074] the analysis module 260 may determine a low inventory condition when the inventory level is below the threshold value. Examiner notes that the count or usage is interpreted as an estimation of occurrence of a necessary article.}; and
performing predetermined processing related to either selling and buying or transfer and acquisition of the necessary article or the unnecessary article, based on a result of the estimation {Godsey: figs 3A and 3B, #340; fig 5, #520, 530; [0075] the order module 270 may automatically purchase the item using the order parameters based on the low inventory condition; [0068] the recurrent order system 123 may request purchase of the item, on behalf of the user, from the merchant servers. Examiner notes that the automatic purchase request from the order module of the recurrent order system to the merchant servers is interpreted as the predetermined processing related to selling and buying of the necessary article.}.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Godsey et. al. (US 20150302510 A1, herein referred to as Godsey), in view of Sankovsky (US 20190026364 A1, herein referred to as Sankovsky).

Claim 4:
Godsey discloses the device of claim 2. Godsey does not disclose:
wherein the user class includes an attribute related to the user and an attribute related to a family of the user.
Godsey does disclose that a vacation status includes location frequency and average distance (Godsey: [0053]).
However, Sankovsky teaches:
wherein the user class includes an attribute related to the user and an attribute related to a family of the user {Sankovsky: [0044] the server 220, may receive data related to the user. The data may be related to health, transportation, social life, a home, security, finance, and the like; [0046] the social data may comprise information pertaining to a relationship status, such as whether the user is single, in a relationship, married, a parent, etc.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the attributes of the user and their family dynamic as taught by Sankovsky in the smart ordering device of Godsey in order to generate customized outputs for the user (Sankovsky: [0002]). In the instant case, Godsey evidently discloses a user status that includes attributes. Sankovsky is merely relied upon to illustrate the additional functionality of the attributes including family dynamics. Moreover, since the elements disclosed by Godsey, as well as Sankovsky, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.	

Claim 5:
Godsey and Sankovsky teach the device of claim 4. Godsey does not disclose:
wherein the attribute includes at least any of a health condition, family structure, and age.
However, Sankovsky teaches:
wherein the attribute includes at least any of a health condition, family structure, and age {Sankovsky: [0044] the server 220, may receive data related to the user. The data may be related to health; [0046] the social data may comprise information pertaining to a relationship status, such as whether the user is single, in a relationship, married, a parent, etc.; [0027] A server may receive sensor data such as… height/weight/age/gender of the user}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the attributes of health conditions, family structure, and age as taught by Sankovsky in the smart ordering device of Godsey in order to generate customized outputs for the user (Sankovsky: [0002]). In the instant case, Godsey evidently discloses a user status that includes attributes. Sankovsky is merely relied upon to illustrate the additional functionality of the attributes including family dynamics, health, and age. Moreover, since the elements disclosed by Godsey, as well as Sankovsky, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.		

Regarding claims 11-12, claims 11-12 are directed to a system. Claims 11-12 recite limitations that are parallel in nature to those addressed above for claims 4-5, which are directed towards a device. Therefore, claims 11-12 are rejected for the same reasons as set forth above for claims 4-5, respectively. 


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Godsey et. al. (US 20150302510 A1, herein referred to as Godsey), in view of Silverman et. al. (US 20060026077 A1, herein referred to as Silverman).

Claim 15:
Godsey discloses the system of claim 8. Godsey does not disclose:
wherein the second controller processing performs, as the predetermined processing, processing of performing matching between a first user and a second user based on the necessity data, the first user providing an article, the second user acquiring the article.
Godsey does disclose a second controller, necessity data, articles, and a plurality of users (Godsey: fig 1, #130; [0052], [0058], [0073]).
However, Silverman teaches:
wherein the second controller processing performs, as the predetermined processing, processing of performing matching between a first user and a second user based on the necessity data, the first user providing an article, the second user acquiring the article {Silverman: fig 6, #635; [0025] The item selection criteria for the customers 110, 120 indicate items that each customer 110, 120 desires to receive from the other customer, if any, and items that each customer 110, 120 is willing to send to the other customer… In response to receiving the item selection criteria from customers 110, 120, provider 130 matches item selection criteria between customers 110, 120 to effectuate a trade}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included matching users based on what they desire and are willing to trade to each other as taught by Silverman in the smart ordering device of Godsey because it allows for an approach for trading items between customers that minimizes the transaction cost typically associated with reselling used items (Silverman: [0007]). In the instant case, Godsey evidently discloses processing necessity data of articles. Silverman is merely relied upon to illustrate the additional functionality of being able to trade undesired items for desired ones. Moreover, since the elements disclosed by Godsey, as well as Silverman, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.

Claim 16:
Godsey and Silverman teach the system of claim 15. Godsey does not disclose:
wherein the second controller generates an instruction to deliver the article from the first user to the second user.
Godsey does disclose having a merchant deliver ordered items to a user (Godsey: [0020], [0069]).
However, Silverman teaches:
wherein the second controller generates an instruction to deliver the article from the first user to the second user {Silverman: fig 2, #225, 230; fig 6, #635; [0028] If in step 220 the item delivery criteria are satisfied, in step 225 provider prompts customer to send an item or items to another customer; [0026] delivery channel 160 include, without limitation, mail delivery, courier delivery, personal delivery, delivery using a delivery agent or electronic delivery}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included instructing the delivery between two users as taught by Silverman in the smart ordering device of Godsey in order to maintain a record of customer’s historical performance of sending items (Silverman: [0029]). In the instant case, Godsey evidently discloses delivering orders to users. Silverman is merely relied upon to illustrate the additional functionality of allowing two users to send pre-owned items to each other. Moreover, since the elements disclosed by Godsey, as well as Silverman, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Godsey et. al. (US 20150302510 A1, herein referred to as Godsey), in view of Silverman et. al. (US 20060026077 A1, herein referred to as Silverman), in further view of Ono et. al. (US 6996535 B1, herein referred to as Ono).

Claim 19:
Godsey and Silverman teach the system of claim 16. Godsey does not disclose:
wherein the second controller transmits the instruction to a server device managing a moving body, the moving body transporting the article.
Godsey does disclose a merchant server including a processor that processes orders that include delivery information (Godsey: [0020], [0069]).
However, Ono teaches:
wherein the second controller transmits the instruction to a server device managing a moving body, the moving body transporting the article {Ono: fig 4, #220, 410; [Col. 9, ln. 19-24] In response to the order processing at step 134 executed by the shopping server 220… the delivery managing server 420 of a delivery service provider associated with the order receives delivery instructing information; [Col. 9, ln. 37-41] A home delivery operation is performed in response to a delivery instruction in the order of collection of products to be delivered, concentration of products to a terminal, distribution of products to respective destination regions, transport of products between terminals, delivery}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a delivery server as taught by Ono in the smart ordering device of Godsey in order to enable a buyer to readily know the correspondence between orders and delivered products (Ono: [Col. 2, ln. 24-26]). In the instant case, Godsey and Silverman evidently teaches delivering trade orders to users. Ono is merely relied upon to illustrate the additional functionality of having a delivery server manage the transport of the items. Moreover, since the elements disclosed by Godsey and Silverman, as well as Ono, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Melcher et. al. (US 20150278912 A1) was used to understand other methods of user monitoring and data collection in a smart home environment, particularly by using attributes to predict ordering of products.
Price et. al. (US 20190164212 A1) was used to understand other online recommendation methods, particularly by analyzing user-uploaded images for determining lifestyle and preferences of a user.
Weekes et. al. (US 20150286929 A1) was used to understand other user monitoring and data analyses in a smart home environment, particularly by collecting and aggregating home, vehicle, and personal health data.
 Porter et. al. (2014 NPL) was used to understand the state of the art for smart appliances and how connected smart devices are being used by companies to enhance the user experience.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/            Examiner, Art Unit 3625                                                                                                                                                                                            

/MARISSA THEIN/            Supervisory Patent Examiner, Art Unit 3625